                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


FREDA MEAIGE,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:14-cv-15099

ETHICON, INC., et al.

                               Defendants.

                          MEMORANDUM OPINION AND ORDER

       On September 27, 2017, defendants’ counsel filed a Suggestion of Death [ECF No. 11]

noting the death of plaintiff Freda Meaige during the pendency of this action. Defendants’ counsel

then filed Defendants’ Rule 25(a)(1) Motion to Dismiss on January 4, 2018 [ECF No. 13]. Pretrial

Order (“PTO”) # 308 outlines the procedures the court requires to either substitute a deceased party

pursuant to Federal Rule of Civil Procedure 25(a) or to dismiss the deceased party from the civil

action because of a failure to substitute the deceased party.

       The court FINDS that the Suggestion of Death did not comply with Rule 25(a), but the

time period as set forth in PTO # 308 to substitute a party has since passed. Therefore, the court

ORDERS that this case is DISMISSED without prejudice and STRICKEN from the docket of

this court. Any pending motions are DENIED as moot.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER: April 9, 2019
